Case 2:17-cv-11910-MAG-DRG ECF No. 457-54 filed 10/23/18   PageID.11820   Page 1 of
                                      3




        EXHIBIT 1-52
   Case 2:17-cv-11910-MAG-DRG ECF No. 457-54 filed 10/23/18            PageID.11821   Page 2 of
                                         3

Scott, Kimberly L.

From:                         Daniel Smith <dwsmithemail@yahoo.com>
Sent:                         Sunday, August 5, 2018 9:55 AM
To:                           Miriam Aukerman; Margo Schlanger
Subject:                      Fw: Forced deportation policy document
Attachments:                  IMG-20180801-WA0007.jpg




----- Forwarded Message -----
From: MoMD MINISTER <momdminister@outlook.com>
To: Daniel Smith <dwsmithemail@yahoo.com>
Sent: Wednesday, August 1, 2018, 11:59:50 AM GMT+3
Subject: Re: Forced deportation policy document




Sent from Outlook




                                                     1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-54 filed 10/23/18   PageID.11822   Page 3 of
                                      3
